Citation Nr: 0703873	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, left knee, status post anterior cruciate 
ligament (ACL) tear.

2.  Entitlement to a rating in excess of 20 percent for left 
knee instability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to July 1974 
and from October 1974 to October 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In November 2006, the veteran submitted a statement to the RO 
in which he expressed disagreement with an August 2005 rating 
decision denying service connection for sleep apnea.  The 
veteran also submitted additional information regarding his 
sleep apnea.  This notice of disagreement was untimely, as it 
was not submitted within one year of the August 2005 rating 
decision.  A claim to reopen is therefore referred to the RO 
for appropriate development. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2006.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the November 2006 hearing, the veteran testified that his 
left knee disabilities should be rated higher and had 
worsened since his last VA examination in February 2004.  He 
is entitled to a new VA examination where there is evidence, 
including his statements, that the condition has worsened 
since the last examination. Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Further, the duty to notify under the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of the information and medical or lay evidence that is 
necessary to substantiate the claim.  In this case, the 
veteran received VCAA notice of the evidence required to 
substantiate a claim for service connection but not of the 
information and evidence necessary to substantiate a claim 
for an increased rating.

Moreover, the veteran testified that he had a recent visit to 
the clinic and had follow-up care every three months.  The 
most recent VA outpatient treatment associated with the file 
date to January 2004.  Therefore, in order to make certain 
that all records are on file, while the case is undergoing 
other development, a determination should be made as to 
whether there are any additional records that should be 
obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, this case is REMANDED for the following 
development:

1.	The veteran should be provided with 
corrective VCAA notice explaining the 
information and evidence necessary to 
substantiate a claim for an increased 
rating.   This notice should inform the 
veteran of the evidence necessary to 
substantiate a claim for an increased 
rating, inform the veteran what evidence 
VA will seek to provide, and state what 
evidence the is expected to provide.  
The veteran should also be requested to 
submit any pertinent evidence in his 
possession.   

2.	Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Wilmington, 
Delaware, for the period from January 
2004 to the present.

3.	The veteran should be scheduled for an 
orthopedic examination to ascertain the 
level of disability resulting from his 
service-connected left knee 
disabilities.  The claims folder must be 
made available to the examiner for 
review before the examination.  

The examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All necessary tests should 
be conducted in order to assess the 
current status of the veteran's left knee 
disability, including x-ray studies and 
range of motion testing (with specific 
measurements expressed in degrees).  The 
examiner is asked to opine whether there 
is instability of the left knee and if 
so, whether the instability is mild, 
moderate or severe.   

4.	 Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition 
of the claim remains unfavorable, the RO 
should furnish the veteran a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


